Lewis, J.
Andrews was indicted by the grand jury of Taliaferro cqunty for the offense of burglary, there (being two counts-in the indictment, one charging him with breaking and entering a certain dwelling-house, with intent to steal therefrom;, and the other charging him, after having entered said house,, with taking and carrying therefrom a certain watch and chain, “of the personal goods of Joe Calloway,” with intent to steal' the same. The accused was convicted of larceny from the-house, and excepts to the judgment of the court overruling his-motion for a new trial. All the grounds in the motion for a new trial are covered by the general ones, that the verdict is-contrary to law and the evidence. The only point insisted upon here in behalf of plaintiff in error is, that the verdict is-illegal, because the evidence shows that the property mentioned in the indictment at the time of the larceny belonged not to-Joe Calloway, but to his wife. The only witness on this point, was Joe Calloway himself. On the direct examination he testified that the .property in question belonged to him. On the-*394'•cross-examination lie swore that a week previous to the larceny, he had given it .to his, wife. On the redirect and recross-ex- • animations he testified that the property had not been out of his custody or control; that while he had promised to give it 'to his wife, he had never delivered it to her, and had never sur'rendered dominion and control over it; that it was stolen from the house at a place where he himself had placed it. From all 'the facts testified to by him, we can not say the jury were not ■authorized to infer even absolute ownership of the property by Joe Calloway, and that the gift to his wife had never been perfected either by a constructive or actual delivery.

Judgment affirmed.


All the Justices concurring.